Title: To George Washington from Richard Butler, 7 December 1782
From: Butler, Richard
To: Washington, George


                        
                            Sir
                            Lancaster 7th Decr 1782
                        
                        I have the honor to inform Your Excellency of Rect of your favr dated at Verplanks point the 26th Septr with
                            the death warrants for the execution of Casner & Johnston Inclosd both of which I judgd it my duty from the
                            necessity of the case & good of the service to carry into Execution which was done with proper solemnity on 19th of
                            Octr & think it has had its effect.
                        Am now at lancaster with the whole of the troops except three small detachmts left for the security of the
                            Publick stores & prisoners of war at Carlisle York & Reading—the number of prisoners here are considerable
                            & troublesom but hope I shall manage them.
                        I am Sorry to trouble your Excellency for discharges & us wanting men, but the Application of two old
                            men for their Sons & one for himself who offer to put good young men in their room induce me to request your
                            Excellency will please to inclose me one for Jacob Stonekin, one for James Pratt junior & one
                            for Jacob Paulass of the 5th P. Regt—there are several debillitated men whose friends will gladly pay large bountys to
                            good young fellows for the war had I discharges to give them, the propriety of sending a few blanks Signd I submit to your
                            Excellency.
                        I find on consulting the minister of war & suming up the men of our State there will be three Regts
                            of Infty which gratifies my wish as to myself of remaining in Service under your Excellencys much respected
                                commands but my dear General its painful to the last degree to hear the complainings of those old
                            veterens who find they must retire on the new Arrangement—they feel their disappointment Even more than their poverty
                            which god knows is great now.
                        I hope you enjoy good health & that matters are coming to a close to your full Satisfaction &
                            good of A country who owes so much of its present greatness among nations to your great exertions &
                            perseverance that you may live to enjoy the fruits of your labours in health & prosperity of every kind is the
                            Sincere wish of Sir Your Excellencys most Affectionate & very Hbe st
                        
                        
                            Richd Butler Col. Comdg
                        
                        
                            I get recruits fast but want cloathing to induce them to stay.
                        

                    